                                                Case 1:20-cv-01264-DAD-BAM Document 45 Filed 12/02/20 Page 1 of 5


                                            1 Shawtina F. Lewis (SBN 259255)
                                              shawtina.lewis@nelsonmullins.com
                                            2 NELSON MULLINS RILEY &
                                              SCARBOROUGH LLP
                                            3 19191 South Vermont Avenue, Suite 900
                                              Torrance, CA 90502
                                            4 Telephone:     424.221.7400
                                              Facsimile:     424.221.7499
                                            5
                                              Attorneys for Defendants
                                            6 C. R. Bard, Inc. and

                                            7 Bard Peripheral Vascular, Inc.

                                            8                             UNITED STATES DISTRICT COURT
                                            9                             EASTERN DISTRICT OF CALIFORNIA
  LLP




                                           10
                                                JENNIFER PELAYO,                         Case No.: 1:20-cv-01264-DAD-BAM
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11
                                                            Plaintiff,
                                                                                         JOINT MOTION TO EXTEND STAY
             A TTORNEYS AT L AW




                                           12
                L OS A NGELE S




                                                      v.                                 OF DISCOVERY AND ALL
                                           13                                            PRETRIAL DEADLINES & ORDER
                                              C. R. BARD INC., and
                                           14 BARD PERIPHERAL VASCULAR, INC.,            (Doc. No. 44.)

                                           15               Defendants.

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28

                                                       JOINT MOTION TO EXTEND STAY OF DISCOVERY AND ALL PRETRIAL DEADLINES
                                                                                     & ORDER
                                                Case 1:20-cv-01264-DAD-BAM Document 45 Filed 12/02/20 Page 2 of 5


                                            1          Pursuant to Federal Rule of Civil Procedure 26(c) and (d), Plaintiff in the above-titled
                                            2   action and Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively, “Bard”)
                                            3   (Plaintiff and Bard are collectively referred to herein as “the Parties”), respectfully request that
                                            4   this Court extend the temporary stay of discovery and all pretrial deadlines and continue the initial
                                            5   Scheduling Conference in this case until March 2, 2021 while the Parties continue settlement
                                            6   discussions. In support thereof, the Parties state as follows:
                                            7          1.      This case was originally filed in the State Court of Dallas County, Texas, by a Texas
                                            8   resident serving as lead plaintiff, and joined multiple individual plaintiffs, including the instant
                                            9   plaintiff. The case was subsequently removed by Bard to the United States District Court for the
  LLP




                                           10   Northern District of Texas, Dallas Division.
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11          2.      On August 31, 2020, the Court issued an Order granting the lead plaintiff’s
             A TTORNEYS AT L AW




                                           12   Unopposed Motion to Sever and Transfer Venue of Out-of-State Plaintiff’s Cases, and the case
                L OS A NGELE S




                                           13   was transferred to this District and assigned to this Court. (Doc. 26.)
                                           14          3.      On September 17, 2020, this Court found good cause to grant the parties’ previous
                                           15   motion to stay all discovery pretrial deadlines in this action and continue the initial scheduling
                                           16   conference to December 9, 2020 at 9:00 AM in Courtroom 8 (BAM). (Doc. 42.) The Parties
                                           17   continue to engage in serious settlement discussions in an effort to reach a global resolution of an
                                           18   entire inventory of cases, which consists of over 700 cases. Accordingly, the Parties jointly move
                                           19   this Court for an order extending the staying of all discovery and pretrial deadlines and continuing
                                           20   the initial Scheduling Conference in this case until March 2, 2021 to allow the Parties to continue
                                           21   to engage in settlement discussions. This will further facilitate settlement discussions and prevent
                                           22   unnecessary expenditures of the parties and judicial resources.
                                           23          4.      A district court has broad discretion over pretrial discovery rulings. See, e.g.,
                                           24   Crawford-El v. Britton, 523 U.S. 574, 598 (1998); accord Thermal Design, Inc. v. Am. Soc’y of
                                           25   Heating, Refrigerating & Air-Conditioning Engineers, Inc., 755 F.3d 832, 837 (7th Cir. 2014);
                                           26   Burns v. EGS Fin. Care, Inc., No. 4:15-CV-06173-DGK, 2016 WL 7535365 at *1 (W.D. Mo. Apr.
                                           27   12, 2016); see also Cook v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir. 1988) (“A district court
                                           28   must be free to use and control pretrial procedure in furtherance of the orderly administration of
                                                                                          1
                                                        JOINT MOTION TO EXTEND STAY OF DISCOVERY AND ALL PRETRIAL DEADLINES
                                                                                      & ORDER
                                                Case 1:20-cv-01264-DAD-BAM Document 45 Filed 12/02/20 Page 3 of 5


                                            1   justice.”); see also CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (district courts possess
                                            2   “inherent power to control the disposition of the causes on its docket in a manner which will
                                            3   promote economy of time and effort for itself, for counsel, and for litigants”).
                                            4          5.        Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the scope
                                            5   of discovery or control its sequence.        See Britton, 523 U.S. at 598.       Although settlement
                                            6   negotiations do not automatically excuse a party from its discovery obligations, the parties can
                                            7   seek a stay prior to the cutoff date. See Sofo v. Pan-American Life Ins. Co., 13 F.3d 239, 242 (7th
                                            8   Cir. 1994); Wichita Falls Office Assocs. V. Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993)
                                            9   (finding that a “trial judge’s decision to curtail discovery is granted great deference,” and noting
  LLP




                                           10   that the discovery had been pushed back a number of times because of pending settlement
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11   negotiations).
             A TTORNEYS AT L AW




                                           12          6.        The Parties agree that the relief sought herein is necessary to handle the case in the
                L OS A NGELE S




                                           13   most economical fashion, yet allow sufficient time to schedule and complete discovery if
                                           14   necessary, consistent with the scheduling obligations of counsel. The relief sought in this Motion
                                           15   is not being requested for delay, but so that justice may be done.
                                           16          WHEREFORE, The Parties jointly request that the stay of discovery and all pretrial
                                           17   deadlines be extended and that the initial Scheduling Conference be continued until March 2, 2021
                                           18   to allow the Parties to conduct ongoing settlement negotiations.
                                           19                                     [Signatures on the following page]
                                           20   //
                                           21   //
                                           22   //
                                           23   //
                                           24   //
                                           25   //
                                           26   //
                                           27   //
                                           28   //
                                                                                          2
                                                        JOINT MOTION TO EXTEND STAY OF DISCOVERY AND ALL PRETRIAL DEADLINES
                                                                                      & ORDER
                                                Case 1:20-cv-01264-DAD-BAM Document 45 Filed 12/02/20 Page 4 of 5


                                            1
                                                 DATED: November 24, 2020       Respectfully submitted,
                                            2
                                                                                NELSON MULLINS RILEY & SCARBOROUGH LLP
                                            3

                                            4                                   /s/ Shawtina F. Lewis
                                                                                Shawtina F. Lewis (SBN 259255)
                                            5                                   19191 South Vermont Avenue, Suite 900
                                                                                Torrance, CA 90502
                                            6                                   Telephone: 424.221.7400
                                                                                Facsimile: 424.221.7499
                                            7                                   shawtina.lewis@nelsonmullins.com
                                                                                Attorney for Defendants
                                            8                                   C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
                                            9
                                                 DATED: November 24, 2020       Respectfully submitted,
  LLP




                                           10
                                                                                FEARS NACHAWATI LAW FIRM
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11
             A TTORNEYS AT L AW




                                           12                                   /s/ Steven Schulte (as authorized on 11/24/2020)
                L OS A NGELE S




                                                                                Steven Schulte (admitted pro hac vice)
                                           13                                   5473 Blair Road
                                                                                Dallas, Texas 75231
                                           14                                   T: (214) 890-0711/F: (214) 890-0712
                                                                                schulte@fnlawfirm.com
                                           15

                                           16                                   Attorneys for Plaintiff
                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                         3
                                                       JOINT MOTION TO EXTEND STAY OF DISCOVERY AND ALL PRETRIAL DEADLINES
                                                                                     & ORDER
                                                Case 1:20-cv-01264-DAD-BAM Document 45 Filed 12/02/20 Page 5 of 5


                                            1                                                 ORDER
                                            2          Upon consideration of the Parties’ JOINT MOTION TO EXTEND STAY OF

                                            3   DISCOVERY AND PRETRIAL DEADLINES, and for good cause appearing, IT IS HEREBY

                                            4   ORDERED that the Parties’ Motion is GRANTED. All discovery and all pretrial deadlines are

                                            5   hereby stayed and extended until the Initial Scheduling Conference. The Initial Scheduling

                                            6   Conference is continued to March 2, 2021, at 9:00 AM in Courtroom 8 (BAM) before

                                            7   Magistrate Judge Barbara A. McAuliffe to allow the Parties to conduct ongoing settlement

                                            8   negotiations. The parties shall file a Joint Scheduling Report at least one (1) full week prior to the

                                            9   Scheduling Conference. The parties shall appear at the Scheduling Conference with each party

                                                connecting remotely either via Zoom video conference or Zoom telephone number. The parties
  LLP




                                           10
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11   shall be provided with the Zoom ID and password by the Courtroom Deputy prior to the
             A TTORNEYS AT L AW




                                           12   conference. The Zoom ID number and password are confidential and are not to be shared.
                L OS A NGELE S




                                           13   Appropriate court attire required.

                                           14
                                                IT IS SO ORDERED.
                                           15

                                           16      Dated:     December 1, 2020                            /s/ Barbara    A. McAuliffe             _
                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                          4
                                                        JOINT MOTION TO EXTEND STAY OF DISCOVERY AND ALL PRETRIAL DEADLINES
                                                                                      & ORDER
